Electronically Filed
                                                        Supreme Court
                                                        SCWC-29588
                                                        10-OCT-2011
                                                        10:46 AM
                           NO. SCWC-29588

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


    WILLIAM WENDELL RAMSEY, Petitioner/Petitioner-Appellant,

                                vs.

        STATE OF HAWAI#I, Respondent/Respondent-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (ICA NO. 29588; S.P.P. NOS. 06-1-0002(3),
                  08-1-0014(3) and 08-1-0017(3))

       ORDER DISMISSING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, Acoba, Duffy, and McKenna, JJ.)

          Petitioner/Petitioner-Appellant William Wendell

Ramsey’s application for writ of certiorari, filed on August 26,

2011, was filed more than ninety days after the filing of the

ICA’s May 27, 2011 judgment on appeal.      The application is

untimely and thus, this court lacks appellate jurisdiction.        See

HRS § 602-59(c) (Supp. 2010); HRAP Rule 40.1(a).      Therefore,

          IT IS HEREBY ORDERED that the application for writ of

certiorari is dismissed.

          DATED:   Honolulu, Hawai#i, October 10, 2011.

William H. Jameson, Jr.,          /s/ Mark E. Recktenwald
on the application for
petitioner/petitioner-
appellant.                        /s/ Paula A. Nakayama

                                  /s/ Simeon R. Acoba, Jr.

                                  /s/ James E. Duffy, Jr.

                                  /s/ Sabrina S. McKenna